EMPLOYMENT AGREEMENT

This Employment Agreement (this “Agreement”), dated and entered into as of
September 21, 2020, is between Matteo Monteverdi (“Executive”) and Newgioco
Group, Inc., a Delaware corporation (the “Company”).

RECITALS

A.The Company desires to secure the services of the Executive and the Executive
desires to render services to the Company upon the terms and conditions
hereinafter set forth.

B.The Company and the Executive desire for this Agreement to constitute and
embody their full and complete understanding and agreement with respect to the
Executive’s employment by the Company.

Now, therefore, in consideration of the premises and mutual benefits to be
derived herefrom and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged by the Company and Executive, the
parties agree as follows:

I DEFINITIONS

1.1Definitions. In addition to terms defined elsewhere in this Agreement, for
purposes of this Agreement, the following terms will have the following meanings
when used in this Agreement with initial capital letters:

(a)“Affiliate”: with respect to any Person, any other Person directly or
indirectly controlling, controlled by or under common control with such Person.
For purposes of this definition, “control,” when used with respect to any
Person, means the possession, directly or indirectly, of the power to direct or
cause the direction of the management and policies of any such Person, whether
through the ownership of voting securities, by contract or otherwise, and the
term “controlled” has the meaning correlative to the foregoing. With respect to
any natural Person, “Affiliate” will include such Person’s parents, any
descendants of such Person’s parents, the parents of such Person’s spouse and
any descendants of the parents of such Person’s spouse (in each case, whether by
blood, adoption or marriage).

(b)“Agreement”: as defined in the introductory paragraph.

(c)“Base Salary”: as defined in Section 2.4.

(d)“Board”: the Board of Directors of the Company.

(e)“Business”: the business as conducted by the Company and its Affiliates
includes the providing of leisure betting technology software and services and
the retail distribution and sales of leisure betting products such as sports
bets, lotto tickets, virtual sports bets, online poker and casino products
through both physical land-based retail locations as well as online channels
through websites and mobile devices.

(f)“Cause”: (i) the continued failure by Executive to perform his duties, after
reasonable notice and an opportunity to cure is given by the Company which
specifically sets forth the factual basis for the Company’s belief that
Executive has not substantially performed his duties; (ii) the conviction of
Executive of any felony or the plea by Executive of nolo contendere to any
felony or offense evidencing moral turpitude; (iii) Executive directly or on
behalf of another Person, receiving a benefit relating to the Company or its
subsidiaries or its funds, properties, opportunities or other assets that the
Board considers to be in violation of a policy of the Company, applicable law,
or constituting fraud, embezzlement or misappropriation; (iv) the failure by
Executive to comply with any written policy of the Company made available to
Executive after reasonable notice and an opportunity to cure; (v) Executive’s
misstatement of the financial records of the Company or its subsidiaries or
complicit actions in respect thereof; (vi) the breach by Executive of any of the
terms of this Agreement; or (vi) Executive’s disparaging the Company, its
subsidiaries or its executives, or engaging in any conduct that would tend to
harm their reputation.

(g)“Change of Control” : the sale of all or substantially all the assets of the
Company; any merger, consolidation or acquisition of the Company with, by or
into another corporation, entity or person; or any change in the ownership of
more than fifty percent (50%) of the voting capital stock of the Company in one
or more related transactions and that results in a change in governance of the
Company in effect as of the Effective Date of this Agreement.

(h)“Chief Executive Officer”: the Chief Executive Officer of the Company.

(i)“Code”: as defined in Section 2.8.

(j)“Commencement Date”: as defined in Section 2.1.

(k)“Company”: as defined in the introductory paragraph.

 
 

(l)“Company Options”: as defined in Section 2.4.

(m)“Company IP”: as defined in Section 3.3(f).

(n)“Competitive Business”: as defined in Section 3.1(a)(i).

(o)“Confidential Information”: as defined in Section 3.3(a).

(p)“Disability”: means a physical or mental incapacity upon the determination by
a licensed medical doctor practicing as a specialist in the area to which the
alleged disability relates that is satisfactory to the Company, the result of
which Executive becomes unable to engage in any substantial gainful activity
that is either expected to result in death or has lasted or is expected to last
for a continuous period of at least 12 months. The Board’s determination, in its
sole discretion, as to whether a Disability exists, and the initial date of
Disability shall be final and binding upon the parties.

(q)“Equity Incentive Grant”: means the portion of the compensation set forth in
Section 2.4(c) payable in Company stock awards issued under and pursuant to the
terms and conditions of the Newgioco Group, Inc. 2018 Equity Incentive Plan and
any amendment thereto.

(r)“Excise Tax”: as defined in Section 2.8.

(s)“Executive”: as defined in the introductory paragraph.

(t)“Employment Period”: as defined in Section 2.1.

(u)“Good Reason”: means (i) a material adverse change to Executive’s positions,
titles, offices, or duties except, in such case, in connection with the
termination of Agreement for Cause or due to Disability, death or expiration of
the Employment Period; (ii) a decrease in Base Salary or decrease in Executive’s
MBO Bonus opportunity provided under this Agreement; (iii) a requirement that on
a continuing basis Executive reports to anyone other than the Chairman or
Executive Chairman of the Board; provided that Executive may be required to
report to the Board through the Chairman or Executive Chairman or another Board
member who is not a executive officer of the Company; (iv) any other material
failure by the Company to perform any material obligation under, or material
breach by the Company of any material provision of, this Agreement; and (v) any
Change of Control.

(v)“Initial Employment Term”: as defined in Section 2.1.

(w)“MBO Bonus”: as defined in Section 2.4(b).

 

(x)“Person”: an individual, a corporation, a partnership, a limited liability
company, an association, a trust, a joint stock company, a joint venture, an
unincorporated organization, a business entity or any other entity or any
federal, state, county, city, municipal or other local or foreign government or
any subdivision, authority, commission, board, bureau, court, administrative
panel or other instrumentality thereof.

 

(y)“President”: the President of the Company.

(z)"Proceeding”: as defined in Section 2.9(ii).

(aa)“Release”: as defined in Section 2.7(e).

(bb)“Section 280G”: as defined in Section 2.8.

(cc)“Termination Date”: as defined in Section 2.1.

(dd)“Total Payments”: as defined in Section 2.8.

 
 

II TERMS OF EMPLOYMENT

2.1Employment Period. The term of this Agreement and Executive’s employment
hereunder will commence on September 1, 2020 (the “Commencement Date”) and
terminate on August 31, 2024 (the “Initial Employment Term”), unless sooner
terminated in accordance with Section 2.7; provided however, that commencing on
the first day after the expiration of the Initial Employment Term and on each
anniversary of such date thereafter, Executive’s employment hereunder may
thereafter be extended as mutually agreed between the Company and Executive. The
Initial Employment Term, as renewed by any additional successive period(s), is
referred to herein as the “Employment Period,” and the date on which this
Agreement terminates pursuant to this Section 2.1 or Section 2.7 is referred to
herein as the “Termination Date.”

2.2Duties During Employment Period. Executive will be employed by the Company as
President and will report directly to the Chairman or Executive Chairman. In
such capacity, Executive will be responsible for the duties consistent with the
position of President and other such related tasks as may be identified from
time to time by the Company’s Chairman or Executive Chairman. Executive agrees
that to the best of his ability and experience he shall at all times
conscientiously perform all of the duties and obligations reasonably assigned to
him under the terms of this Agreement.

2.3Activities During Employment Period. Executive will devote substantially all
his business time, energy, ability, attention and skill to his employment
hereunder and to the business of the Company as conducted from time to time and,
absent the prior written approval of the Board, Executive will not engage in any
other business activity, whether as an executive, officer, director, consultant,
independent contractor or otherwise, that would interfere with his duties and
responsibilities pursuant to Section 2.2. Executive agrees to comply with all
written policies of the Company throughout the Employment Period; provided,
however, that if any such policy conflicts with the terms of this Agreement, the
terms of this Agreement shall prevail. Notwithstanding the foregoing, during the
Employment Period, Executive may (i) participate in charitable, civic,
educational, professional, community or industry affairs, and serve as a member
of the boards of directors of for-profit and not-for-profit entities except that
service on any board shall be subject to prior written consent of the Board for
each individual board position which may be granted or denied in the Board’s
sole discretion; and (ii) manage Executive’s passive personal investments, so
long as such activities, individually or in the aggregate, do not materially
interfere or conflict with Executive’s duties hereunder or create a potential
business or fiduciary conflict.

2.4Compensation;

(a)Salary. The Company shall pay to the Executive, as compensation for the
performance of his duties and obligations under this Agreement, a base salary
(which shall be paid in accordance with the normal payroll practices of the
Company) (the “Base Salary”), as follows:

(i)The Executive’s Base Salary shall initially be at the rate of $395,000 per
annum.

(ii)Executive’s Base Salary shall be subject to review each year for possible
increase by the Board in its sole discretion.

(iii)Executive’s Base Salary may be increased by the Board at any time.
Executive’s Base Salary may not be decreased from the amount in effect at any
time without the consent of the Executive.

(b)Incentive Bonus.

(i)During the Employment Period, the Executive shall be eligible to earn an MBO
Bonus at the discretion of the Board (the “MBO Bonus”). The amount of the MBO
Bonus, if any, for a given fiscal year shall be determined by the Board in
accordance with the performance metrics and business objectives assigned to the
Executive at the beginning of each year and shall be based on a criterion that
50% of the Base Salary shall be paid to the Executive on achievement of 100% of
the reasonably achievable objectives that are agreed to in advance by the
Executive and the Chairman of the Board, acting in each case in good faith.

(ii)The Executive’s performance will be measured against such objectives and
depending upon performance against those, the Executive will be eligible to
receive a bonus in the range of 0% to 100% of Base Salary. Any MBO Bonus shall
be paid to the Executive at the same time that other senior executives of the
Company receive cash bonus payments. Timing of such payments will be in line
Corporate Policy as adopted by the Board of Directors and/or at the Board’s
discretion. Notwithstanding the foregoing, for the period beginning on the
Commencement Date and ending on the last day of the applicable year, the
Executive shall be eligible to receive a prorated MBO Bonus (calculated as the
MBO Bonus that would have been paid for the entire year multiplied by a
fraction, the numerator of which is equal to the number of days the Executive
worked in the applicable year, and the denominator of which is equal to the
total number of days in such year).

 

 

 
 

(iii)During the Employment Period, the Executive shall also participate in all
standard bonus plans established by the Board for senior executives, on a basis
that is consistent with the level of participation by other senior executives of
the Company.

 

(c)Equity Incentive Grant. The Executive shall further be entitled to receive,
and the Company will grant to Executive an Equity Incentive Grant as follows:

 

Ten-year Options to purchase 648,000 shares of Common Stock (“Company Options”)
at an exercise price equal to the fair market value on the grant date. Such
Company Options shall vest pro rata equally at each of the first four (4) annual
anniversaries of this Agreement. For the avoidance of doubt vesting shall be as
follows:

162,000 shares on September 1, 2021

162,000 shares on September 1, 2022

162,000 shares on September 1, 2023

162,000 shares on September 1, 2024

In the event that this Agreement has been terminated by the Company without
Cause in accordance with Section 2.7(a) within three (3) months from the
Commencement Date or by the Executive at any time after the Commencement Date
for any reason other than Good Reason in accordance with Section 2.7(d),
notwithstanding the terms of the Newgioco Group, Inc 2018 Equity Incentive Plan
and any amendment thereto or any applicable award agreement, the Equity
Incentive Grant will vest on a monthly pro rata basis from the Commencement Date
up to the Termination Date and Executive shall forfeit that portion of the
Equity Incentive Grant not vested as of the Termination Date.

In the event that this Agreement has been terminated by the Company without
Cause in accordance with Section 2.7(a) after three (3) months and one day from
the Commencement Date, by Executive at any time after the Commencement Date for
Good Reason in accordance with such Section 2.7(a) or by the Company by reason
of the Disability or death of the Executive in accordance with Section 2.7(c),
notwithstanding the terms of the Newgioco Group, Inc 2018 Equity Incentive Plan
and any amendment thereto or any applicable award agreement, the Equity
Incentive Grant vesting period will be accelerated to the Termination Date.

If this Agreement has been terminated by the Company for Cause in accordance
with Section 2.7(b), Executive shall forfeit the Equity Incentive Grant not
vested as of the Termination Date. Executive shall have a period of three (3)
months from such Termination Date to exercise Company Options vested as of such
Termination Date. 

2.5Benefits.

(a)Medical and Welfare Benefits. Except as otherwise addressed in this Section
2.5, during the Employment Period, Executive (and, in the case of medical
coverage, his dependents) shall be entitled to participate in any vacation,
pension, medical, retirement and other benefit plans and programs generally
available to the Company’s senior officers and directors, provided that
Executive and his dependents meet all eligibility requirements under those plans
and programs. Executive and his dependents shall be subject to the terms and
conditions of the plans and programs, including, without limitation, the
Company’s right to amend or terminate the plans and programs at any time and
without prior notice to the participants. The Executive shall receive an
allowance of up to $2,000 per month towards such medical and welfare benefits.

(b)Perquisites and Other Benefits. During the Employment Period, the Executive
shall be entitled to fringe benefits and perquisites comparable to those of
other senior executives of the Company.

(c)Business and Travel Expenses. During the Employment Period, the Company shall
promptly pay or reimburse the Executive for all actual, reasonable and customary
expenses incurred by the Executive in the course of his employment including but
not limited to all travel related expenses, including but not limited to;
airfare, ground transportation costs, accommodation and meals, and additional
expenses for business use of a personal automobile shall be reimbursed to
Executive at the rate of $0.50 per mile, for mileage driven to and from any
meetings while performing services hereunder and for any other expenses agreed
to by the Chairman or Executive Chairman; provided that such expenses are
incurred and accounted for in compliance with the Company’s policies as then in
effect regarding the incurrence, substantiation and verification of business
expenses.

2.6Deductions and Withholdings. All amounts payable or that become payable and
all benefits provided under this Agreement will be subject to any deductions and
withholdings required by law.

 

 
 

2.7Termination. Executive’s employment may be terminated at any time prior to
the end of the Employment Period under the terms described in this Section 2.7,
and the Employment Period shall automatically terminate upon any termination of
Executive’s employment. For purposes of clarification, except as provided in
Sections 2.4(c) and 3.7, all stock options, restricted stock units and other
equity-based awards will be governed by the terms of the plans, grant agreements
and programs under which such options, restricted stock units or other awards
were granted on any termination of the Employment Period and Executive’s
employment with the Company.

(a)Termination by the Company without Cause or Resignation by Executive for Good
Reason. The Company may terminate Executive’s employment at any time without
Cause, for any reason or no reason, and Executive may terminate Executive’s
employment for “Good Reason.” In the event that Executive’s employment is
terminated by the Company without Cause or by Executive for Good Reason (and for
the avoidance of doubt, not in the event of a termination pursuant to Section
2.7(b), (c), or (d)), the Company shall pay in equal installments over a period
of six (6) months the following amounts, and make the following other benefits
available, to Executive:

(i)the standard termination payments in compliance with the Company’s policies
as then in effect, if any; including the reimbursement of expenses properly
incurred by the Executive prior to the Termination Date; and

(ii)an amount equal to one (1) times the sum of (A) Executive’s Base Salary and
(B) an amount equal to the highest annual MBO Bonus paid to Executive (if any)
in respect of the two (2) most recent fiscal years of the Company but not more
than Executive’s MBO Bonus for the-then current fiscal year (provided if such
termination occurs within the first twelve (12) months of this Agreement, such
amount shall be Executive’s MBO Bonus for the-then current fiscal year); and

(iii)in lieu of any MBO Bonus for the year in which such termination occurs,
payment of an amount equal to (A) the MBO Bonus (if any) which would have been
payable to Executive had Executive remained in employment with the Company
during the entire year in which such termination occurred, multiplied by (B) a
fraction the numerator of which is the number of days Executive was employed in
the year in which such termination occurs and the denominator of which is the
total number of days in the year in which such termination occurs; and

(iv)an amount equal to the reimbursement of third-party health care benefits for
Executive and Executive’s dependents as stated in Section 2.5(a) of this
Agreement until the earlier of (A) a period of twelve (12) months after the
Termination Date, or (B) the date Executive becomes eligible to receive such
coverage under a subsequent employer’s insurance plan.

 

(b)Termination by the Company for Cause. The Company will have the right to
terminate Executive’s employment hereunder for Cause upon written notice to
Executive. If Executive’s employment is terminated for Cause, the Company will
pay to Executive (i) accrued but unpaid Base Salary through the Termination Date
and (ii) all expenses incurred by Executive prior to the Termination Date for
which Executive is entitled to reimbursement pursuant to Section 2.5(c), which
payments will become due and payable in cash in a lump sum on the Termination
Date subject to the provision of appropriate supporting documentation by the
Executive. Upon termination of Executive’s employment pursuant to this Section
2.7(b), except for the payments required by this Section 2.7(b), the Company
will have no additional obligations to Executive hereunder or otherwise, and
except as otherwise provided in this Agreement, this Agreement will terminate.

(c)Termination by Disability or Death of Executive. Upon the Disability or death
of Executive during the Employment Period, the Company will pay to such Person
or Persons as Executive may designate in writing or, in the absence of such
designation, to the estate of Executive, the sum of (i) accrued but unpaid Base
Salary earned prior to Executive’s Disability or death, and (ii) expenses
incurred by Executive prior to his Disability or death for which Executive is
entitled to reimbursement pursuant to Section 2.5(c) and (iii) one (1) times the
Executive’s annual Base Salary at the time of his declared Disability or death.
Such payment will be made within 45 calendar days following the date of
Executive’s declared Disability or death.

This Agreement in all other respects will terminate upon the death of Executive
and all rights of Executive and his heirs, testamentary executors and
testamentary administrators regarding compensation and other benefits under this
Agreement shall cease.

(d)Resignation by Executive for Any Reason other than Good Reason. Executive may
resign for any or no reason upon 30 calendar days’ written notice. If Executive
resigns for any reason other than Good Reason, the Company will pay to Executive
(i) accrued but unpaid Base Salary through the Termination Date, and (ii) all
expenses incurred by Executive prior to the Termination Date for which Executive
is entitled to reimbursement pursuant to Section 2.5(c), which payments will
become due and payable in cash in a lump sum on the Termination Date. Upon
termination of Executive’s employment pursuant to this Section 2.7(d), except
for the payments required by this Section 2.7(d), the Company will have no
additional obligations to Executive hereunder or otherwise, and except as
otherwise provided in this Agreement, this Agreement will terminate.

 

 
 

(e)Release. To be eligible for severance pay as described in Section 2.7(a), the
Executive must execute a release of claims substantially in the form attached
hereto as Exhibit A (the “Release”) in favor of the Company and its Affiliates,
and deliver it to the Company such that it becomes irrevocable within 30 days
after Executive’s termination of employment. If the period during which the
Executive has discretion to execute or revoke the Release straddles two taxable
years of the Executive, then the Company shall make the severance payments
starting in the second of such taxable years, regardless of which taxable year
the Executive actually delivers the executed Release to the Company, and the
first such payment shall include all amounts that would otherwise be due prior
thereto.

(f)Suspension by the Company for Indictment; Administrative Leave. The Company
will have the right to suspend Executive’s employment and right to Base Salary
and other compensation pursuant to this Agreement upon the indictment of
Executive for any felony until the final resolution of all proceedings with
respect to such indictment. The Company will have the right to place Executive
on administrative leave during the Employment Period if the Board determines in
good faith that circumstances exist that would reasonably be expected to give
rise to the Company’s ability to terminate this Agreement for Cause. While on
administrative leave, Executive agrees to fully cooperate with the Company and
the Board, and Executive will be entitled to receive his Base Salary, payable in
accordance with Section 2.4.

 

2.8Reimbursement of Executive for Section 280(G) Liability. In the event that
the Executive becomes entitled to severance benefits under this Agreement, or
under any other agreement with or plan of the Company (in the aggregate, the
“Total Payments”), and if all or any part of the Total Payments will be subject
to the tax imposed by Section 4999 of the Internal Revenue Code (the “Code”) (or
any similar tax that may hereafter be imposed) (the “Excise Tax”), the Company
shall reimburse the Executive for the amount of any such additional tax, penalty
or interest under Section 280(G) of the Code (“Section 280(G)”) such that the
after tax proceeds of such reimbursement is equivalent to the Executive’s
additional tax, penalty, or interest Under Section 280(G) and such reimbursement
shall be paid by the Company to the executive within sixty (60) days of the
Executive’s assessment or reassessment of liability under Section 280(G) by the
Internal Revenue Service.

 

2.9Indemnification.

 

(i)Executive Indemnification. Executive shall defend, indemnify and hold
harmless the Company and its officers, directors, agents and employees from and
against any and all actions, costs, claims, losses, expenses and/or including
reasonable attorneys’ fees directly arising out of or directly resulting from
(i) bodily injury, death of any person or damage to real or tangible, personal
property resulting from Executive’s gross negligence or willful misconduct and
(ii) from Executive’s material breach of any representation, warranty or
obligation under this Agreement, excepting in each case, the willful misconduct
or negligence of the Company.

 

(ii)Company Indemnification. In the event that the Executive is made a party or
threatened to be made a party to any action, suit, or proceeding, whether civil,
criminal, administrative, or investigative (a "Proceeding"), other than any
Proceeding initiated by the Executive or the Company related to any contest or
dispute between the Executive and the Company or any of its affiliates with
respect to this Agreement or the Executive's engagement hereunder, by reason of
the fact that the Executive is or was an agent of the Company or is or was
serving at the request of the Company as a director, officer, member, employee,
or agent of another corporation or a partnership, joint venture, trust, or other
enterprise, the Executive shall be indemnified and held harmless by the Company
to the fullest extent applicable to any other officer or director of the Company
from and against any liabilities, costs, claims, and expenses, including all
costs and expenses incurred in defense of any Proceeding (including attorneys'
fees), except to the extent that such Proceeding result from, in whole or in
part, the gross negligence, or willful misconduct of the Executive. Costs and
expenses incurred by the Executive in defense of such Proceeding (including
attorneys' fees) shall be paid by the Company in advance of the final
disposition of such litigation upon receipt by the Company of: (i) a written
request for payment; (ii) appropriate documentation evidencing the incurrence,
amount, and nature of the costs and expenses for which payment is being sought;
and (iii) an undertaking adequate under applicable law made by or on behalf of
the Executive to repay the amounts so paid if it shall ultimately be determined
that the Executive is not entitled to be indemnified by the Company under this
Agreement. During the Employment Term and for a period of six (6) years
thereafter, the Company or any successor to the Company shall purchase and
maintain, at its own expense, directors' and officers' liability insurance
providing coverage to the Executive on terms that are no less favorable than the
coverage provided to its directors and similarly situated executives of the
Company or any successor.

 

(iii)This provision shall survive termination of this Agreement.

 

 
 

III RESTRICTIVE COVENANTS

3.1Non competition and Non solicitation.

(a)The Executive agrees and acknowledges that, in connection with his employment
with the Company, he has been and will continue to be provided with access to
and become familiar with confidential and proprietary information and trade
secrets belonging to the Company and its Affiliates. The Executive further
acknowledges and agrees that, given the nature of this information and trade
secrets, it is likely that such information and trade secrets would inevitably
be used or revealed, either directly or indirectly, in any subsequent employment
with a Competitive Business in any position comparable to the position he will
hold with the Company under this Agreement. Accordingly, in consideration of his
employment with the Company pursuant to this Agreement, and other good and
valuable consideration, the receipt of which is hereby acknowledged, the
Executive agrees that, while he is in the employ of the Company and for one (1)
year after the date that the Executive ceases to be an Executive of the Company,
Executive will not, without the prior written consent of Company, for his own
account or jointly with another, for or on behalf of any person, as principal,
agent, shareholder, participant, partner, promoter, director, officer, manager,
Executive, consultant, sales representative or otherwise:

(i)provide services the same as or substantially similar to those Executive
provided while employed by Company to any business engaged, or which he
reasonably knows is undertaking to become engaged, in a business that is in
competition with the Business of the Company or its Affiliates (a “Competitive
Business”) in any jurisdiction in the world where the Company does business;
provided that Executive may purchase or otherwise acquire up to (but not in
excess of) 2% of any class of securities of any Person, including a Competitive
Business (but without otherwise participating in the activities of such Person),
if such securities are listed on any national or regional securities exchange;

(ii)directly or indirectly solicit, or assist in the solicitation of, any Person
or entity to whom the Company or any Affiliate sold or licensed or provided any
products or services on, or during the two (2) year period prior to, the date of
termination of employment, and with whom the Executive had contact with,
solicited, provided services for, received services from, or gained substantive
knowledge of during the six (6) months immediately prior to the Executive’s last
day of employment, for the purpose of obtaining the patronage of such Person for
the purchase of any competitive products or services;

(iii)directly or indirectly solicit, interfere with, disturb, or attempt to
solicit, interfere with or disturb, directly or indirectly, the relationship
(contractual or otherwise) with any Person who is, as of the date of termination
of employment, or was within two (2) years prior to the date of termination of
employment, a supplier of the Company or any Affiliate, including any actively
sought prospective supplier of the Company or any Affiliate, and with whom the
Executive had contact with, solicited, provided services for, received services
from, or gained substantive knowledge of during the six (6) months immediately
prior to the Executive’s last day of employment, for the purpose of inducing
such supplier to cease doing business with the Company or any Affiliate; or

(iv)directly or indirectly recruit, solicit, encourage, or assist in the
solicitation of, for the purpose of offering employment to or hiring, any Person
employed by the Company or any Affiliate (as an Executive, independent
contractor or otherwise) unless, prior to any such solicitation, such person is
no longer employed or engaged by the Company or any Affiliate.

(b)The parties agree that the relevant public policy aspects of covenants not to
compete and not to solicit have been discussed, and that every effort has been
made to limit the restrictions placed upon the Executive to those that are
reasonable and necessary to protect the Company’s legitimate interests. The
Executive acknowledges that, based upon his education, experience, and training,
these non-compete and non-solicit provisions will not prevent him from earning a
livelihood and supporting himself and his family during the relevant time
period. The Executive further acknowledges that a narrower geographic limitation
on the restrictive covenants than that set forth above would not adequately
protect the Company’s legitimate business interests.

(c)If any provision of this Section 3.1, or the application of such provision to
any Person or circumstance is held invalid, illegal or unenforceable in any
respect by a court or other tribunal of competent jurisdiction, such provision
will, without any actions on the part of the parties to this Agreement, be
modified to the least extent necessary to cause such provision to conform to the
law as determined by such court or other tribunal, and such invalidity,
illegality or unenforceability will not affect any other provision of this
Agreement.

(d)The restrictions contained in Section 3.1 are necessary for the protection of
the business, goodwill and Confidential Information of the Company and its
Affiliates and are considered by the Executive to be reasonable for such
purposes. The Executive agrees that any material breach of Section 3.1 will
cause the Company and its Affiliates substantial and irrevocable damage and
therefore, in the event of any such breach, in addition to such other remedies
which may be available, the Company shall have the right to seek specific
performance and injunctive relief, cease any severance payments being made to
the Executive, and/or recover severance payments already made.

 
 

(e)The existence of a claim, charge, or cause of action by the Executive against
the Company shall not constitute a defense to the enforcement by the Company of
the foregoing restrictive covenants.

(f)The provisions of this Section 3.1 shall survive termination of this
Agreement and apply regardless of the reason for the termination of the
Executive’s employment.

3.2Permitted Activities. For the avoidance of doubt, during and after the
Employment Period, nothing contained in this Section 3 shall be construed to
prohibit Executive from contacting business associates, customers or suppliers
of the Company if such contact is not made for purposes of, and does not have
the effect of, violating any of the provisions of this Section 3.

 

3.3Confidentiality and Ownership.

(a)Executive acknowledges that prior to the effectiveness of the Agreement,
Executive has been given and will continue to have in connection with the
conduct of the Business access and exposure to trade secrets and confidential
information of the Company and its Affiliates in written, oral, electronic and
other form regarding the businesses, operations, equipment, products and
Executives of the Company and its Affiliates (“Confidential Information”),
including but not limited to:

(i)the identities of existing and potential customers and key accounts,
including, without limitation, the identity of existing and potential customers
and key accounts cultivated or maintained by Executive while providing services
at the Company or any Affiliate or that Executive cultivates or maintains while
providing services at the Company or its Affiliates using the Company’s or any
Affiliate’s products, names and infrastructure, and the identities of contact
persons at those customers and key accounts and potential customers and key
accounts;

(ii)the particular preferences, likes, dislikes and needs of those existing and
potential customers and key accounts and contact persons with respect to product
types, price of odds, spreads, service fees, sales calls, timing, sales terms,
rental terms, lease terms, service plans, and other marketing terms and
techniques;

(iii)the business methods, practices, strategies, forecasts, pricing, and
marketing techniques;

(iv)the identities of licensors, vendors, brokers, and other suppliers and the
identities of contact persons at such licensors, vendors, brokers, and other
suppliers;

(v)the identities of key sales agents and representatives, regional and national
store managers, buyers and other personnel and Executives;

(vi)advertising and sales materials, research, technology, intellectual property
rights, training materials and techniques, operating and franchising manuals,
computer software and related materials;

(vii)other facts and financial and other business information concerning such
Persons or relating to their business, operations, financial condition, results
of operations and prospects;

(viii)Company IP (as defined in Section 3.3(f) below); and

(ix)all other information the Company or its Affiliates try to keep confidential
and that has commercial or competitive value or is of such a nature that its
unauthorized disclosure would be detrimental to the Company’s or its Affiliates’
interest.

Confidential Information will not include information: (i) that is already in or
subsequently enters the public domain, other than as a result of any direct or
indirect action or inaction by Executive or any of his Affiliates; or (ii) that
subsequently becomes public through no act or omission of the Executive or (iii)
is possessed by Executive as a result of Executive’s knowledge and experience in
the Company’s industry. Executive agrees that all of the Confidential
Information is and shall continue to be the exclusive property of the Company,
whether or not prepared in whole or in part by Executive and whether or not
disclosed to or entrusted to Executive’s custody. Executive agrees that
Executive shall not, at any time following the execution of this Agreement, use
or disclose in any manner any Confidential Information of the Company.

(b)In the event that the Executive becomes legally compelled (by deposition,
interrogatory, request for documents, subpoena, civil investigative demand or
similar process) to disclose any of the Confidential Information, the Executive
shall provide the Company with prompt written notice of such requirement prior
to complying therewith so that the Company may seek a protective order or other
appropriate remedy and/or waive compliance with the terms of this Agreement. In
the event that such protective order or other remedy is not obtained or the
Company waives compliance with the provisions hereof, the Executive agrees to
furnish only that portion of the Confidential Information that is legally
required and to exercise reasonable efforts to obtain an assurance that
confidential treatment will be accorded such Confidential Information.

 
 

(c)During the Employment Period and for five (5) years thereafter, the Executive
(i) will not use Confidential Information for any purpose detrimental to the
Company or its Affiliates and (ii) will not, except as directed by the Company,
use for himself or others, directly or indirectly, any such Confidential
Information, and, except as required by law or as directed by the Company,
Executive will not disclose such Confidential Information, directly or
indirectly, to any other Person; provided, however, that as the above
restrictions relate to the Executive’s use and disclosure of trade secrets of
the Company and its Affiliates, those restrictions shall remain in place during
the Employment Period and at any time thereafter. Executive acknowledges that
this covenant is necessary to protect the Company’s and its Affiliates’
Confidential Information and trade secrets.

(d)All physical property and all notes, memoranda, files, records, writings,
documents and other materials of any and every nature, written or electronic,
that Executive has or will prepare, develop or receive in the course of the
Employment Period and that relate to or are useful in any manner to the Business
or any other business now or hereafter conducted by the Company or its
Affiliates, are and will remain the sole and exclusive property of such Persons.
Executive will not, without the Board’s prior written consent, remove from such
Person’s premises any such physical property, the original, “soft copy” or any
reproduction of any such materials nor the information contained therein, and
all such physical property, materials and information in his possession or under
his custody or control will, on the date of termination of any employment or
consulting agreement be immediately turned over to the Company or its
Affiliates.

 

 
 

(e)DTSA Notice. Pursuant to 18 U.S.C. 1833(b), an individual shall not be held
criminally or civilly liable under any Federal or State trade secret law for the
disclosure of a trade secret that (A) is made (i) in confidence to a Federal,
State, or local government official, either directly or indirectly, or to an
attorney; and (ii) solely for the purpose of reporting or investigating a
suspected violation of law; or (B) is made in a complaint or other document
filed in a lawsuit or other proceeding, if such filing is made under seal.
Further, an individual who files a lawsuit for retaliation by an employer for
reporting a suspected violation of law may disclose the trade secret to the
attorney of the individual and use the trade secret information in the court
proceeding, if the individual (A) files any document containing the trade secret
under seal; and (B) does not disclose the trade secret, except pursuant to court
order.

(f)If at any time during the Employment Period or prior thereto at any time that
Executive was an Executive, agent, director or officer of or consultant to the
Company or its Affiliates, Executive, whether alone or with any other Person,
makes, discovers, produces, conceives or first reduces to practice any
invention, process, development, design or improvement that relates to, affects
or, in the opinion of the Board, is capable of being used or adapted for use in
or in connection with the Business or any product, process or intellectual
property right of the Company or its Affiliates, (i) Executive acknowledges and
agrees that such invention, process, development, design or improvement
(collectively, “Company IP”) will be the sole property of the Company or such
Affiliate, as appropriate and are hereby irrevocably assigned by Executive to
the Company or such Affiliate, as appropriate, and (ii) Executive will
immediately disclose in confidence all Company IP to the Company in writing.

(g)To the extent any inventions, technologies, reports, memoranda, studies,
writings, articles, plans, designs, specifications, exhibits, software code, or
other materials prepared by Executive in the performance of Services under this
Agreement include material subject to copyright protection, such materials have
been specially commissioned by the Company and they shall be deemed “Work for
Hire” as such term is defined under U.S. copyright law. To the extent any such
materials do not qualify as Work for Hire under applicable law, and to the
extent they include material subject to copyright, patent, trade secret, or
other proprietary rights protection, Executive hereby irrevocably and
exclusively assigns to the Company, its successors, and assigns, all right,
title, and interest in and to all such materials. To the extent any of Executive
rights in the same, including without limitation any moral rights, are not
subject to assignment hereunder, Executive hereby irrevocably and
unconditionally waives all enforcement of such rights. At Company’s sole cost
and expense, Executive shall execute and deliver such instruments and take such
other actions as may be reasonably required to carry out and confirm the
assignments contemplated by this paragraph and the remainder of this Agreement.
All documents, magnetically or optically encoded media, and other tangible
materials created by Executive as part of his services under this Agreement
shall be owned by the Company.

(h)Executive will, if and when reasonably required to do so by the Company
(whether during the Employment Period or thereafter), at the Company’s expense
and, if after the expiration of the Employment Period, subject to Executive’s
availability and reimbursement by the Company of Executive’s reasonable
out-of-pocket expenses and payment to Executive of a reasonable per diem to
compensate Executive for time spent in connection therewith: (i) apply, or join
with the Company or an Affiliate thereof, as appropriate, in applying, for
patents or other protection in any jurisdiction in the world for any Company IP;
(ii) execute or procure to be executed all instruments, and do or procure to be
done all things, that are necessary or, in the opinion of the Company, advisable
for vesting such patents or other protection in the name of the Company or an
Affiliate thereof or any nominee thereof, or subsequently for renewing and
maintaining the same in the name of the Company or an Affiliate thereof or its
nominees; and (iii) assist in defending any proceedings relating to, or to any
application for, such patents or other protection.

(i)Executive irrevocably appoints the Company as his attorney in his name (with
full power of substitution and resubstitution) and on his behalf to execute all
documents, and do all things, required in order to give full effect to the
provisions of this Section 3.3.

 
 

3.4Non-disparagement. Executive shall not, during the Employment Period and
thereafter, disparage in any material respect the Company, any affiliate of the
Company, any of their respective businesses, any of their respective officers,
directors or employees, or the reputation of any of the foregoing persons or
entities. Notwithstanding the foregoing, nothing in this Agreement shall
preclude Executive from making truthful statements that are required by
applicable law, regulation or legal process.

3.5No Other Obligations. Executive represents that Executive is not precluded or
limited in Executive’s ability to undertake or perform the duties described
herein by any contract, agreement or restrictive covenant. Executive covenants
that Executive shall not employ the trade secrets or proprietary information of
any other Person in connection with Executive’s employment by the Company
without such Person’s authorization.

3.6Forfeiture of Outstanding Equity Awards; “Clawback” Policies. The provisions
of Section 2 notwithstanding, if Executive willfully and materially fails to
comply with Section 3.1, 3.2, 3.3 or 3.4, all options to purchase common stock,
restricted stock units and other equity-based awards granted by the Company or
any of its affiliates (whether prior to, contemporaneous with, or subsequent to
the date hereof) and held by Executive or a transferee of Executive shall be
immediately forfeited and cancelled. Executive acknowledges and agrees that,
notwithstanding anything contained in this Agreement or any other agreement,
plan or program, any incentive-based compensation or benefits contemplated under
this Agreement (including Incentive Compensation and equity-based awards) shall
be subject to recovery by the Company under any compensation recovery or
“clawback” policy, generally applicable to senior executives of the Company,
that the Company may adopt from time to time, including any policy which the
Company may be required to adopt under Section 954 of the Dodd-Frank Wall Street
Reform and Consumer Protection Act and the rules and regulations of the
Securities and Exchange Commission thereunder or the requirements of any
national securities exchange on which the Company’s common stock may be listed.

3.7Specific Performance. Executive acknowledges that the Company will have no
adequate remedy at law if Executive breaches any of the provisions of Section 3.
In the event of such a breach, Executive agrees that the Company will have the
right, in addition to any other rights it may have, to specific performance of
Section 3. If legal proceedings are commenced by the Company against Executive,
in connection with Section 3, the party that does not prevail in such
proceedings shall pay the reasonable out-of-pocket expenses, including, without
limitation, reasonable attorneys’ fees, disbursements, investigation costs and
other costs and expenses incurred by the prevailing party in such proceedings,
arising out of or in connection with the Company’s claim under Section 3.

3.8Survival. The provisions contained in this Section 3 will survive termination
of this Agreement regardless whether such termination is initiated by the
Company or the Executive.

3.9Website. Executive agrees that upon execution of this Agreement and until
this Agreement is terminated, the Company may include the Executive’s name and
biography on its corporate website. Executive shall provide any updates to the
biography of the Executive to the Company within fifteen (15) business days of
executing this Agreement. Company agrees that it will obtain Executive’s written
consent before making any material changes to such biography.

 

 
 

IV MISCELLANEOUS

4.1Notices. All notices and other communications required or permitted hereunder
will be in writing and, unless otherwise provided in this Agreement, will be
deemed to have been duly given when delivered in person or by a nationally
recognized overnight courier service or when dispatched if during normal
business hours by electronic facsimile transfer (confirmed in writing by mail
simultaneously dispatched) to the appropriate party at the address specified
below:

If to the Company, to:

Newgioco Group, Inc.

Beard Winter, LLP

130 Adelaide St. W, Suite 701

Toronto, Ontario, Canada M5H 2K4

Facsimile No.: (416) 593-7760

Attention: Julian L. Doyle, LLB

 

with a copy to:

 

Gracin & Marlow LLP

The Chrysler Building, 26th Floor

405 Lexington Avenue

New York, NY 10174

Facsimile No.: (212) 208-4657

Attention: Leslie Marlow, SEC Counsel

If to Executive, to:

Matteo Monteverdi

35 Pear Court

Hillsborough, CA 94010

Facsimile No.: (650) 435 - 5077

or, in any case, to such other address or addresses as any such party may from
time to time designate by like notice.

4.2Amendments and Waivers,

(a)Any provision of this Agreement may be amended or waived if, but only if,
such amendment or waiver is in writing and is signed, in the case of an
amendment, by each party to this Agreement, or in the case of a waiver, by the
party against whom the waiver is to be effective.

(b)No failure or delay by any party in exercising any right, power or privilege
hereunder will operate as a waiver thereof nor will any single or partial
exercise thereof preclude any other or further exercise thereof or the exercise
of any other right, power or privilege. The rights and remedies herein provided
will be cumulative and not exclusive of any rights or remedies provided by law.
All waivers by either party hereto must be contained in a written instrument
signed by the party to be charged and, in the case of the Company, by an officer
of the Company or other person duly authorized by the Company.

4.3Code of Conduct. Executive acknowledges that he has read the Company’s Code
of Business Conduct and agrees to abide by such Code of Business Conduct, as
amended or supplemented from time to time, and other policies applicable to
employees and executives of the Company.

4.4Expenses. Except as otherwise provided elsewhere in this Agreement, each
party will pay all of their respective expenses incurred in connection with the
negotiation of this Agreement.

4.5Successors and Assigns. The provisions of this Agreement will be binding upon
and inure to the benefit of the parties hereto and their respective successors,
assigns, heirs and administrators; provided that except in accordance with the
laws of descent and distribution Executive may not assign, delegate or otherwise
transfer any of his rights or obligations under this Agreement without the prior
written consent of the Company.

 

 
 

4.6No Third-Party Beneficiaries. Except as otherwise expressly provided for
herein, this Agreement is for the sole benefit of the parties hereto, and
Newgioco and its Affiliates, and their permitted assigns and nothing herein
expressed or implied will give or be construed to give to any Person, other than
the parties hereto and such permitted assigns any legal or equitable rights
hereunder.

4.7Governing Law. This Agreement will be governed by, and construed in
accordance with, the laws of the State of Delaware without regard to the
principles of conflicts of laws of such state.

4.8Arbitration.

(a)Executive and the Company agree that either during the existence of the
relationship or afterwards, between the parties hereto, their assignees, their
affiliates, their attorneys, or agents, final and binding arbitration shall be
the exclusive forum for any dispute or controversy between them, including,
without limitation, disputes or controversies arising under or in connection
with this Agreement, Executive’s engagement, and/or termination of this
Agreement; provided, however, that the Company shall be entitled to commence an
action in any court of competent jurisdiction for injunctive relief in
connection with any alleged, actual or threatened violation of any provision of
Section 3. For purposes of seeking injunctive relief with regard to any alleged,
actual or threatened violation of any provision of Section 3, the Company and
Executive hereby consent to the jurisdiction of any court having competent
jurisdiction; provided that damages for any alleged violation of Section 3, as
well as any claim, counterclaim or cross-claim brought by Executive or any
third-party in response to, or in connection with any court action commenced by
the Company seeking said injunctive relief shall remain exclusively subject to
final and binding arbitration as provided for herein. The Company and Executive
hereby waive, to the fullest extent permitted by applicable law, any objection
which either may now or hereafter have to such jurisdiction, venue and any
defense of inconvenient forum. Thus, except for the claims carved out above, the
disputes or controversies arising under or in connection with this Agreement,
Executive’s engagement, and/or termination of this Agreement to be determined by
arbitration include all common-law and statutory claims (whether arising under
federal state or local law), including any claim for breach of contract, fraud,
fraud in the inducement or unpaid fees.

(b)Any arbitration under this Agreement shall be filed exclusively with, and
administered by, the American Arbitration Association in San Francisco,
California before three arbitrators, in accordance with the National Rules for
the Resolution of Employment Disputes of the American Arbitration Association in
effect at the time of submission to arbitration. The Company and Executive
hereby agree that a judgment upon an award rendered by the arbitrators may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. The Company shall pay all costs uniquely attributable to
arbitration, including the administrative fees and costs of the arbitrators.
Each party shall pay that party’s own costs and attorney fees. Executive
understands that he is giving up no substantive rights, and this Agreement
simply governs forum. The arbitrators shall apply the same standards a court
would apply to award any damages, attorney fees or costs. Executive shall not be
required to pay any fee or cost that he would not otherwise be required to pay
in a court action, unless so ordered by the arbitrators..

4.9No Limitation of Rights. Nothing in this Agreement shall limit or prejudice
any rights of the Company or Executive under any other laws.

4.10WAIVER OF JURY TRIAL. EACH OF THE EXECUTIVE AND THE COMPANY HEREBY KNOWINGLY
AND VOLUNTARILY IRREVOCABLY WAIVE ANY AND ALL RIGHTS TO TRIAL BY JURY IN ANY
LEGAL PROCEEDING OR DISPUTE ARISING OUT OF OR RELATED TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY SUBJECT TO THE TERMS OF THE ARBITRATION CLAUSE
SET FORTH IN SECTION 4.8.

4.11Counterparts. This Agreement may be signed in any number of counterparts,
each of which will be an original, with the same effect as if the signatures
thereto and hereto were upon the same instrument.

4.12Construction and Headings. The headings and captions in this Agreement are
for convenience of reference only and will not control or affect the meaning or
construction of any provisions hereof. The language in all parts of this
Agreement shall be in all cases construed according to its fair meaning and not
strictly for or against either party.

4.13Joint Drafting. In recognition of the fact that the parties had an equal
opportunity to negotiate the language of, and draft, this Agreement, the parties
acknowledge and agree that there is no single drafter of this Agreement and,
therefore, the general rule that ambiguities are to be construed against the
drafter is, and shall be, inapplicable. If any language in this Agreement is
found or claimed to be ambiguous, each party shall have the same opportunity to
present evidence as to the actual intent of the parties with respect to any such
ambiguous language without any inference or presumption being drawn against any
party.

 
 

4.14Severability. If any provision of this Agreement or the application of any
such provision to any Person or circumstance is held invalid, illegal or
unenforceable in any respect by a court of competent jurisdiction, such
invalidity, illegality or unenforceability will not affect any other provision
hereof. If any provision of this Agreement is finally judicially determined to
be invalid, ineffective or unenforceable, the determination will apply only in
the jurisdiction in which such final adjudication is made, and such provision
will be deemed severed from this Agreement for purposes of such jurisdiction
only, but every other provision of this Agreement will remain in full force and
effect, and there will be substituted for any such provision held invalid,
ineffective or unenforceable, a provision of similar import reflecting the
original intent of the parties to the extent permitted under applicable law.

4.15Survivability. The provisions of this Agreement which by their terms call
for performance subsequent to termination of Executive’s employment hereunder,
or of this Agreement, shall so survive such termination, whether or not such
provisions expressly state that they shall so survive.

 

4.16Entire Agreement. This Agreement constitutes the entire agreement among the
parties with respect to the subject matter hereof. This Agreement supersedes all
prior agreements and understandings, both oral and written, between the parties
with respect to the subject matter of this Agreement.

4.17Full Understanding. Executive represents and agrees that Executive fully
understands Executive’s right to discuss all aspects of this Agreement with
Executive’s private attorney, and that to the extent, if any, that Executive
desired, Executive utilized this right. Executive further represents and agrees
that: (i) Executive has carefully read and fully understands all of the
provisions of this Agreement; (ii) Executive is competent to execute this
Agreement; (iii) Executive’s agreement to execute this Agreement has not been
obtained by any duress and that Executive freely and voluntarily enters into it;
and (iv) Executive has read this document in its entirety and fully understands
the meaning, intent and consequences of this document.

{signatures are on the next page}


 
 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and year first above written.

 

NEWGIOCO GROUP, INC.

 

 

 

 

By:_/s/ Michele Ciavarella_

Name: Michele Ciavarella

Title: Chairman & CEO

 

 

EXECUTIVE

 

 

 

_/s/ Matteo Monteverdi_

Name: Matteo Monteverdi

 

 

 
 



Exhibit A

RELEASE OF CLAIMS

FOR AND IN CONSIDERATION OF the payments and benefits (the “Separation
Benefits”) to be provided to me in connection with the separation of my
employment, in accordance with the Employment Agreement between Newgioco Group,
Inc. and its Affiliates (the “Company”) and me dated as September 1, 2020 (the
“Agreement”), which Separation Benefits are conditioned on my signing this
Release of Claims (“Release”) and which I will forfeit unless I execute and do
not revoke this Release of Claims, I, on my own behalf and on behalf of my heirs
and estate, voluntarily, knowingly and willingly release and forever discharge
the Company, its subsidiaries, affiliates, parents, and stockholders, together
with each of those entities’ respective officers, directors, stockholders,
Executives, agents, fiduciaries and administrators (collectively, the
“Releasees”) from any and all claims and rights of any nature whatsoever which I
now have or in the future may have against them up to the date I execute this
Release, whether known or unknown, suspected or unsuspected. This Release
includes, but is not limited to, any rights or claims relating in any way to my
employment relationship with the Company or any of the other Releasees or the
termination thereof, any contract claims (express or implied, written or oral),
including, but not limited to, the Agreement, or any rights or claims under any
statute, including, without limitation, the Americans with Disabilities Act, the
Age Discrimination in Employment Act, the Older Workers’ Benefit Protection Act,
the Rehabilitation Act of 1973 (including Section 504 thereof), Title VII of the
1964 Civil Rights Act, the Civil Rights Act of 1866 (42 U.S.C. § 1981), the
Civil Rights Act of 1991, the Equal Pay Act, the National Labor Relations Act,
the Worker Adjustment and Retraining Notification Act, the Family Medical Leave
Act, the Lilly Ledbetter Fair Pay Act, the Genetic Information
Non-Discrimination Act, the New York State Human Rights Law, the New York City
Human Rights Law, and the Executive Retirement Income Security Act of 1974, all
as amended, and any other federal, state or local law. This Release specifically
includes, but is not limited to, any claims based upon the right to the payment
of wages, incentive and performance compensation, bonuses, equity grants,
vacation, pension benefits, 401(k) Plan benefits, Registered Retirement Savings
Plan, Registered Retirement Income Fund, Trattamento di Fine Rapporto or other
such retirement plans or benefits, stock benefits or any other Executive
benefits, or any other rights arising under federal, state or local laws
prohibiting discrimination and/or harassment on the basis of race, color, age,
religion, sexual orientation, religious creed, sex, national origin, ancestry,
alienage, citizenship, nationality, mental or physical disability, denial of
family and medical care leave, medical condition (including cancer and genetic
characteristics), marital status, military status, gender identity, harassment
or any other basis prohibited by law.

As a condition of the Company entering into this Release, I further represent
that I have not filed against the Company or any of the other Releasees, any
complaints, claims or lawsuits with any arbitral tribunal, administrative
agency, or court prior to the date hereof, and that I have not transferred to
any other person any such complaints, claims or lawsuits. I understand that by
signing this Release, I waive my right to any monetary recovery in connection
with a local, state or federal governmental agency proceeding and I waive my
right to file a claim seeking monetary damages in any arbitral tribunal,
administrative agency, or court. This Release does not: (i) prohibit or restrict
me from communicating, providing relevant information to or otherwise
cooperating with the U.S. Equal Employment Opportunity Commission or any other
governmental authority with responsibility for the administration of fair
employment practices laws regarding a possible violation of such laws or
responding to any inquiry from such authority, including an inquiry about the
existence of this Release or its underlying facts, or (ii) require me to notify
the Company of such communications or inquiry. Furthermore, notwithstanding the
foregoing, this Release does not include and will not preclude: (a) rights or
claims to vested benefits under any applicable retirement and/or pension plans;
(b) rights under the Consolidated Omnibus Budget Reconciliation Act of 1985
(“COBRA”); (c) claims for unemployment compensation; (d) rights to defense and
indemnification, if any, from the Company for actions or inactions taken by me
in the course and scope of my employment with the Company and its parents,
subsidiaries and/or affiliates; (e) any rights I may have to obtain contribution
as permitted by law in the event of entry of judgment against the Company as a
result of any act or failure to act for which I and the Company are held jointly
liable; (f) the right to any equity awards that vested prior to or because of
the termination of my employment, and/or (g) any actions to enforce the
Agreement.

I acknowledge that, in signing this Release, I have not relied on any promises
or representations, express or implied, other than those that are set forth
expressly herein or in the Agreement and that are intended to survive separation
from employment, in accordance with the terms of the Agreement.

I further acknowledge that:

(1)I first received this Release on the date of the Agreement to which it is
attached as Exhibit A;

(2)I understand that, in order for this Release to be effective, I may not sign
it prior to the date of my separation of employment with the Company but that if
I wish to receive the Separation Benefits, I must sign and return this Release
prior to the thirtieth (30th) calendar day following my separation of
employment;

(3)I have carefully read and understand this Release;

(4)The Company advised me to consult with an attorney and/or any other advisors
of my choice before signing this Release;

 
 

(5)I understand that this Release is LEGALLY BINDING and by signing it I give up
certain rights;

(6)I have voluntarily chosen to enter into this Release and have not been forced
or pressured in any way to sign it;

(7)I acknowledge and agree that the Separation Benefits are contingent on
execution of this Release, which releases all of my claims against the Company
and the Releasees, and I KNOWINGLY AND VOLUNTARILY AGREE TO RELEASE the Company
and the Releasees from any and all claims I may have, known or unknown, in
exchange for the benefits I have obtained by signing, and that these benefits
are in addition to any benefit I would have otherwise received if I did not sign
this Release;

(8)I have seven (7) days after I sign this Release to revoke it by notifying the
Company in writing. The Release will not become effective or enforceable until
the seven (7) day revocation period has expired;

(9)This Release includes a WAIVER OF ALL RIGHTS AND CLAIMS I may have under the
Age Discrimination in Employment Act of 1967 (29 U.S.C. §621 et seq.); and

(10)This Release does not waive any rights or claims that may arise after this
Release becomes effective, which is seven (7) days after I sign it, provided
that I do not exercise my right to revoke this Agreement.

Intending to be legally bound, I have signed this Release as of the date written
below.

 

 

Signature:_____________________ ______________________________

Executive: Date signed

